Citation Nr: 1549187	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-11 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for Sjogren's syndrome with blurred vision and axillary and inguinal lymphadenopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from June 1970 to January 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Atlanta, Georgia, Regional Office (RO) which granted service connection for Sjogren's syndrome with a rating of 0 percent, effective April 23, 2009.  In a May 2011 Statement of the Case (SOC), the RO increased the initial rating for Sjogren's syndrome to 20 percent.  In a January 2012 Supplemental Statement of the Case (SSOC), the RO denied an initial rating higher than 20 percent for Sjogren's syndrome with blurred vision and axillary and inguinal lymphadenopathy.

In December 2013, the Board remanded the issue of entitlement to an initial rating higher than 20 percent for Sjogren's syndrome to the RO for additional action.  In a December 2014 SSOC, the RO denied entitlement to an initial rating higher than 20 percent for Sjogren's syndrome.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
In a January 2015 telephone call to the RO, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The requested Board hearing has not been scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




